Name: Commission Regulation (EEC) No 3032/92 of 22 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10. 92 Official Journal of the European Communities No L 309/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3032/92 of 22 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN / COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, , Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 2982/92 (4); Whereas Commission Regulation (EEC), No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 14 to 20 October 1992 for the pound sterling and the Italian lira lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom and Italy, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 2, 3 , 4 , 5 , 7 , 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Italy* in parts 1 , 2 , 3, 4, 5 , 6, 7 , 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 26 October 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . i Done at Brussels, 22 October 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 201 , 31 . 7 . 1990, p . 9 . O OJ No L 153, 17 . 6 . 1991 , p . 1 . O OJ No L 303 , 19 . 10 . 1992 , p. 1 . (*) OJ No L 310, 21 . 11 . 1985 , p . 4 . (6) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 309/2 Official Journal of the European Communities 26 . 10 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ ' bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lie FF Dr £ Irl Pta  1 000 kg  0709 90 60 14,489 25 393 0712 90 19 14,489 1 25 393 1001 10 10 . 19,574 34 303 1001 10 90 19,574 34 303 1001 90 91 14,489 25 393 1001 90 99 14,489 25 393 1002 00 00 13,766 24 125 1003 00 10 13,766 24 125 1003 00 90 13,766 24 125 1004 00 10  13,215 23 160 1004 00 90 13,215 23 160 1005 10 90 14,489 25 393 1005 90 00 14,489 25 393 1007 00 90 13,766 24 125 1008 20 00 13,766 24 125 1101 00 00 ¢ 17,567 30 785 1102 10 00 16,554 29 011 1102 20 10 20,285 35 550 1102 20 90 6,520 11 427 1102 90 10 14,041 24 607 1102 90 30 13,480 23 623 1102 90 90 11-1 7285 14,041 24 607 11-1 7286 14,041 24 607 1103 11 10 24,968 43 756 1103 11 90 18,972 33 248 1103 12 00 18,502 ' 32 424 1103 13 10 11-2 21,010 36 819 1103 1390 14,779 25900 1103 19 10 14,041 24 607 1103 19 30 19,273 33 775 1103 1990 11-1 7285 14,041 24 607 11-1 7286 14,041 24 607 1103 21 00 14,779 25 900 1103 29 10 14,041 24 607 1103 29 20 14,041 24 607 1103 29 30 13,480 23 623 1103 29 40 14,779 25 900 26 . 10 . 92 Official Journal of the European Communities No L 309/3 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1103 29 90 11-1 7285 , 14,041 24 607 11-1 7286 14,041 24 607 1104 11 10 14,041 24 607 1104 11 90 19,273 33 775 1104 12 10 13,480 23 623 1104 12 90 ' 23,788 41 688 1104 19 10 14,779 25 900 1104 19 30 14,041 24 607 1104 19 50 15,938 27 932 1104 19 99 11-1 7285 14,041 24 607 11-1 7286 14,041 24 607 1104 21 10 14,041 24 607 1104 21 30 19,273 33 775 110421 50 22,026 38 600 1104 21 90 14,041 24 607 1104 22 10 11-6 7158 13,480 23 623 11-6 7159 23,788 41 688 1104 22 30 18,502 32 424 1104 22 50 13,480 23 623 1104 22 90 13,480 23 623 1104 23 10 14,779 25 900 1104 23 30 . 14,779 25 900 1104 23 90 14,779 25 900 110429 11 14,779 25 900 1104 29 15 14,041 24 607. 1104 29 19 11-3 7290 14,041 24 607 11-3 7291 14,041 24 607 1104 29 31 14,779 25 900 1104 29 35 14,041 24 607 1104 29 39 11-3 7290 14,041 24 607 11-3 7291 14,041 24 607 1104 29 91 14,779 25 900 1104 29 95 14,041 24 607 1104 29 99 11-1 7285 14,041 24 607 11-1 ,7286 14,041 24 607 1104 30 10 10,867 19 044 1104 30 90 4,347 7 618 1107 10 11 25,791 45 199 1107 10 19 19,271 . 33 772 1107 10 91 24,504 42 942 1107 10 99 18,309 32 086 1107 20 00 21,337 37 394 1108 11 00 11-4 7294 24,487 42 913 11-4 7295 (') 24,487 42 913 1108 12 00 11-4 7294 21,879 38 343 No L 309/4 Official Journal of the European Communities 26 . 10 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fi Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1108 1200 11-4 7295 (') 21,879 38 343 1108 13 00 11-5 7296 21,879 38 343 11-5 7297 (') 21,879 38 343 1108 14 00 11-4 7294 21,879 38 343 11-4 7295 O 21,879 38 343 1108 1990 11-4 7294 21,879 38 343 11-4 7295 O 21,879 38 343 1109 00 00 33,326 58 403 1702 30 91 17-9 7318 28,544 50 023 1702 30 99 17-9 7318 21,879 38 343 1702 40 90 21,879 38 343 1702 90 50 21,879 38 343 1702 90 75 29,848 52 309 1702 90 79 20,865 36 565 2106 90 55 21,879 38 343 2302 10 10 23-1 7622   23-1 7623 5,984 10 487 2302 10 90 12,396 21 724 2302 20 10 5,984 10 487 2302 20 90 12,396 21 724 2302 30 10 5,984 10 487 2302 30 90 12,824 22 473 2302 40 10 5,984 10 487 2302 40 90 12,824 22 473 2303 10 11 28,979 50 785 2309 10 11 23-2 7624   23-2 7625 1,739 3 047 2309 10 13 23-8 7541 (2)   23-8 7542 (2) 19,892 34 861 23-8 7543 (2) 39,784 69 722 23-8 7545 O 2,959 5 185 23-8 7546 (*) 5,917 10 370 23-8 7547 (2)   23-8 7548 - (2) 31,390 55 010 23-8 7549 (2) 62,779 110 019 23-8 7550 O 1,739 3 047 23-8 7551 O 21,631 37 908 23-8 7552 O 41,523 72 769 23-8 7626 (2) 1,739 3 047 23-8 7627 (2) 4,698 8 232 23-8 7628 (2) 7,656 13 417 23-8 7629 (2) 1,739 3 047 23-8 7630 (2) 33,129 58 057 23-8 7631 (2) 64,518 113 066 2309 10 31 23-3 7624   26 . 10 . 92 Official Journal of the European Communities No L 309/5 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 10 31 23-3 7691 5,506 9 649 2309 10 33 23-9 7541 (2)   23-9 7542 (2) 19,892 34 861 23-9 7543 (2) 39,784 69 722 23-9 7545 (2) 2,959 5 185 23-9 7546 (2) 5,917 10 370 23-9 - 7547 (2)   23-9 7548 (2) 31,390 55 010 23-9 7549 (2) 62,779 110 019 23-9 7645 (2) 5,506 9 649 23-9 7646 (2) 25,398 44 510 23-9 7647 (2) 45,290 79 371 23-9 7648 (2) 5,506 9 649 23-9 7649 (2) 8,465 14 834 23-9 7650 (2) 11,423 20 019 23-9 7651 (2) 5,506 9 649 23-9 7652 (2) 36,896 64 659 23-9 7653 (2) 68,285 119 668 2309 10 51 23-4 7624   23-4 7692 10,867 19 044 2309 10 53 23-10 7541 (2)   23-10 7542 (2) 19,892 34 861 23-10 7543 (2) 39,784 69 722 &gt; . 23-10 7545 (2) 2,959 5 185 23-10 7546 (2) 5,917 10 370 23-10 7547 (2)   23-10 7548 (2) 31,390 55 010 . 23-10 7549 (2) 62,779 110 019 23-10 7654 (2) 10,867 19 044 23-10 7655 (2) 30,759 53 905 23-10 7656 O 50,651 88 766 23-10 7657 (2) 10,867 19 044 23-10 7658 (2) 13,826 24 229 23-10 7659 (2) 16,784 29 414 23-10 7660 (2) 10,867 19 044 23-10 7661 (2) 42,257 74 054 23-10 7662 (2) 73,646 129 063 2309 90 31 23-5 7624   23-5 7693 1,739 3 047 2309 90 33 23-11 7541 (2)   23-11 7542 (2) 19,892 34 861 23-11 7543 C) 39,784 69 722 23-11 7545 (2) 2,959 5 185 23-11 7546 (2) 5,917 10 370 23-11 7547 (2)   No L 309/6 Official Journal of the European Communities 26. 10 . 92 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 33 23-11 7548 O 31,390 55 010 23-11 7549 (2) 62,779 110 019 23-11 7663 O 1,739 3 047 23-11 7664 O * 21,631 37 908 23-11 7665 (2) 41,523 72 769 23-11 7666 O 1,739 3 047 23-11 7667 (2) 4,698 8 232 23-1 1 7668 O 7,656 13 417 23-11 7669 O 1,739 3 047 23-11 7670 O 33,129 58 057 23-11 7671 (2) 64,518 113 066 2309 90 41 23-6 7624   23-6 7694 5,506 9 649 2309 90 43 23-12 7541 (2)   23-12 7542 (2) 19,892 34 861 23-12 7543 (2) 39,784 69 722 23-12 7545 (2) 2,959 5 185 23-12 7546 (2) 5,917 10 370 23-12 7547 (2)   23-12 7548 (2) 31,390 55 010 23-12 7549 (2) 62,779 110 019 23-12 7672 (2) 5,506 9 649 23.-12 7673 (2) 25,398 44 510 23-12 7674 (2) 45,290 79 371 23-12 7675 (2) 5,506 9 649 23-12 7676 (2) 8,465 14 834 23-12 7677 (2) 11,423 20 019 23-12 7678 (2) 5,506 9 649 23-12 7679 (2) 36,896 64 659 23-12 7680 C) 68,285 119 668 2309 90 51 23-7 7624   23-7 7695 10,867 19 044 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 19,892 . 34 861 23-13 7543 (2) - 39,784 69 722 23-13 7545 (2) 2,959 5 185 23-13 7546 (2) 5,917 10 370 23-13 7547 (2)   23-13 7548 (2) 31,390 55 010 23-13 7549 (2) 62,779 110 019 23-13 7681 (2) 10,867 19 044 23-13 7682 (2) 30,759 ' 53 905 23-13 7683 (2) 50,651 88 766 23-13 7684 (2) 10,867 19 044 23-13 7685 (2) 13,826 24 229 26 . 10 . 92 Official Journal of the European Communities No L 309/7 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece ¢ Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (2) 16,784 29 414 23-13 7687 (J) 10,867 19 044 23-13 7688 (J) 42,257 74 054 23-13 7689 (J) 73,646 129 063 (l) When completing the customs formalities, the applicant must state . in the declaration provided for this , purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 309/ 8 Official Journal of the European Communities 26 . 10. 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0103 91 10 2,009 1 972 0103 92 11 1,709 1 677 0103 92 19 2,009 1 972 0203 11 10 2,613 2 565 0203 12 11 3,789 3 719 0203 12 19 2,927 2 873 0203 19 11 2,927 2 873 0203 19 13 ' 4,233 4 155 0203 19 15 2,273 2 231 0203 19 55 02-3 7039 4,233 4 155 02-3 7054 2,927 2 873 0203 19 59 2,927 2 873 0203 21 10 2,613 2 565 0203 22 11 3,789 3 719 0203 22 19 2,927 2 873 0203 29 1 1 2,927 . 2 873 0203 29 13 4,233 4 155 0203 29 15 2,273 2 231 0203 29 55 02-3 7039 4,233 4 155 ¢ 02-3 7054 2,927 2 873 0203 29 59 2,927 2 873 0209 00 11 1,045 1 026 0209 00 19 1,150 1 129 0209 00 30 0,627 616 0210 11 11 3,789 3 719 0210 11 19 2,927 2 873 0210 11 31 7,369 7 233 0210 11 39 5,801 5 694 0210 12 11 2,273 2 231 0210 12 19 3,789 3 719 0210 19 10 3,345 3 283 0210 19 20 3,658 3 591 0210 19 30 2,927 2 873 0210 19 40 4,233 4 155 0210 19 51 02-3 7039 4,233 4 155 02-3 7054 2,927 2 873 0210 19 59 2,927 2 873 0210 19 60 5,801 5 694 0210 19 70 7,290 7 156 26 . 10 . 92 Official Journal of the European Communities No L 309/9 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl  100 kg  0210 19 81 02-3 7039 7,369 7 233 02-3 7054 3,789 3 719 0210 19 89 3,789 3 719 1601 00 10 0 3,658 3 591 1601 00 91 16-1 7319 OO 6,141 6 027 16-1 7322 00 4,913 4 822 1601 00 99 16-1 7319 OO 4&gt; 181 4 ^4 16-1 7322 OO 3,345 3 283 1602 10 00 2,927 2 873 1602 20 90 3,397 3 334 1602 41 10 16-3 7327 3,789 3 719 16-3 7328 6,402 6 284 16-3 7329 3,920 3 847 1602 42 10 16-3 7327 2,927 2 873 16-3 7328 5,357 5 258 16-3 7329 3,658 3 591 1602 49 11 16-3 7327 3,789 3 719 16-3 7328 6,402 6 284 16-3 7329 3,658 3 591 1602 49 13 16-3 7327 2,927 2 873 16-3 7328 5,357 5 258 16-3 7329 3,658 3 591 1602 49 15 16-3 7327 2,927 2 873 16-3 7328 5,357 5 258 16-3 7329 3,658 3 591 1602 49 19 16-3 7327 2,927 2 873 16-3 7328 3,528 . 3 462 16-3 7329 2,822 2 770 1602 49 30 16-1 7319 2,927 2 873 16-1 7322 2,352 2 308 1602 49 50 1,751 1 718 1602 90 10 3,397 3 334 1602 90 51 3,528 3 462 1902 20 30 1,751 1 718 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations. O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 309/ 10 Official Journal of the European Communities 26 . 10 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg PtaDM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight  0102 90 10 0) 13,837 24 249 0102 90 31 0) 13,837 24 249 0102 90 33 C) 13,837 24 249 0102 90 35 (') 13,837 24 249 0102 90 37 13,837 24 249  100 kg net weight  0201 10 10 26,290 46 074 0201 10 90 26j290 46 074 0201 20 21 26,290 46 074 0201 20 29 26,290 46 074 0201 20 31 21,032 36 859 0201 20 39 21,032 36 859 0201 20 51 31,549 55 288 0201 20 59 31,549 55 288 0201 20 90 21,032 36 859 0201 30 00 35,976 63 048 0202 10 00 23,385 40 981 0202 20 10 (J) 23,385 40 981 0202 20 30 02-1 7014 3,742 6 557 02-1 7018 3,742 6 557 02-1 7019 O 18,708 32 785 0202 20 50 02-1 7014 5,846 10 245 02-1 7018 5,846 10 245 02-1 7019 O 29,231 51 227 0202 20 90 O 18,708 32 785 0202 30 10 O 29,231 ' 51 227 0202 30 50 OO 29,231 51 227 0202 30 90 02-2 7034 5,846 10 245 02-2 7038 O 29,231 51 227 0206 10 95 35,976 63 048 0206 29 91 29,231 51 227 0210 20 10 21,032 36 859 0210 20 90 30,027 52 621 0210 90 41 30,027 52 621 0210 90 90 30,027 52 621 1602 50 10 16-4 7330 30,027 52 621 16-4 7331 17,988 31 524 16-4 7332 12,038 21 097 1602 90 61 16-4 7332 12,038 21 097 26 . 10 . 92 Official Journal of the European Communities No L 309/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (l) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 309/ 12 Official Journal of the European Communities 26 . 10 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 Spain PtaDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 pieces  0105 11 00 0,340 530 0105 19 10 .0,992 1 548 0105 19 90 0,340 530  100 kg  0105 91 00 1,478 2 305 010599 10 2,404 3749 0105 99 20 2,279 3 554 0105 99 30 1,625 2 533 0105 99 50 2,375 3 704 0207 10 11 1,857 2 896 0207 10 15 2,111 3 292 0207 10 19 ' 2,300 3 587 0207 10 31 2,321 3 619 0207 10 39 2,544 3 967 0207 10 51 2,828 4 411 0207 10 55 3,434 5 355 0207 10 59 3,816 5 950 0207 10 71 3,256 5 077 0207 10 79 3,560 5 552 0207 10 90 3,393 5 292 0207 21 10 2,111 ' ' 3 292 0207 21 90 2,300 3 587 0207 22 10 ' , 2,321 3 619 0207 22 90 2,544 3 967 0207 23 11 3,434 5 355 0207 23 19 3,816 5 950 0207 23 51 3,256 5 077 0207 23 59 3,560 5 552 0207 23 90 3,393 5 292 0207 39 1 1 6,257 9 758 0207 39 13 2,530 3 946 0207 39 15 1,927 3 004 0207 39 17 1,334 2 080 0207 39 21 3,484 5 432 0207 39 23 3,272 5 103 0207 39 25 5,928 9 244 0207 39 27 1,334 2 080 0207 39 31 4,874 7 600 0207 39 33 2,798 4 364 26 . 10. 92 Official Journal of the European Communities No L 309/ 13 Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Greece Dr Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FFDM F1 Pta Esc £ £ Irl  100 kg  0207 39 35 1,927 3 004 0207 39 37 1,334 2 080 0207 39 41 _ 3,713 5 791 0207 39 43 1,741 2 714 0207 39 45 3,133 4 886 0207 39 47 5,928 9 244 0207 39 51 i 1,334 2 080 0207 39 53 7,476 11 658 0207 39 55 6,257 9 758 0207 39 57 4,197 6 546 0207 39 61 3,916 6 107 0207 39 63 3,733 5 821 0207 39 65 1,927 3 004 0207 39 67 1,334 2 080 0207 39 71 5,340 8 327 0207 39 73 3,484 5 432 0207 39 75 5,162 8 050 0207 39 77 3,272 5 103 0207 39 81 4,896 7 635 0207 39 83 5,928 9 244 0207 39 85 1,334 2 080 0207 41 10 6,257 9 758 0207 41 11 2,530 3 946 0207 41 21 1,927 3 004 0207 41 31 1,334 2 080 0207 41 41 3,484 5 432 0207 41 51 3,272 5 103 0207 41 71 5,928 9 244 0207 41 90 1,334 2 080 0207 42 10 4,874 7 600 020742 11 2,798 4 364 0207 42 21 1,927 3 004 0207 42 31 N 1,334 2 080 0207 42 41 3,713 5 791 0207 42 51 1,741 2 714 0207 42 59 3,133 4 886 0207 42 71 5,928 9 244 0207 42 90 1,3?4 2 080 0207 43 11 7,476 11 658 0207 43 15 6,257 9 758 0207 43 21 4,197 6 546 0207 43 23 3,916 6 107 0207 43 25 3,733 5 821 0207 43 31 1,927 3 004 0207 43 41 1,334 2 080 No L 309/ 14 Official Journal of the European Communities 26 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Portugal United Kingdom IrelandNether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM Esc £ £ Ir  100 kg  0207 43 51 5,340 8 327 0207 43 53 3,484 5 432 0207 43 61 5,162 '8 050 0207 43 63 3,272 5 103 0207 43 71 4,896 7 635 0207 43 81 5,928 9 244 0207 43 90 1,334 2 080 0209 00 90 2,964 4 622  100 pieces  0407 00 1 1 0,709 1 105 0407 00 19 0,243 379  100 kg  0407 00 30 2,141 3 339 0408 11 10 10,021 15 628 0408 19 11 4,368 6 812 0408 19 19 4,668 7 280 0408 91 10 9,679 15 094 0408 99 10 2,484 3 874 1602 31 11 16-2 7323 4,642 7 238 16-2 7324   1602 31 19 16-2 7323 6,521 10 169 16-2 - 7324   1602 39 11 6,249 9 746 1602 39 19 16-2 7323 6,521 10 169 16-2 7324   3502 10 91 8,694 13 558 3502 10 99 1,178 1 837 3502 90 51 8,694 13 558 3502 90 59 1,178 1 837 \ No L 309/ 1526 . 10 . 92 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Li: FF Dr £ In PtaDM Fl Esc  100 kg  0401 04-1 7058 a + e a + e 0402 10 11 15,695 27 505 0402 10 19 04-3 7059 10,233 17 933 04-3 7079 15,695 27 505 04-3 7222 __ _ 0402 10 91 04-4 7089 d + f d + f 0402 10 99 04-4 7089 d + f d + f 0402 21 11 04-2 7744 a + c a + c 0402 21 17 04-6 7098 10,233 17 933 04-6 7114 a + c a + c 04-6 7224   0402 21 19 04-2 7744 a + c a + c 0402 21 91 04-2 7744 a + c ' a + c 0402 21 99 04-2 7744 a + c a + c 0402 29 04-2 7744 a + c + f a + c+f 0402 91 04-2 7744 a + c a + c 0402 99 04-2 7744 a + c + f a + c + f 0403 10 02 04-2 7744 a + c a + c 0403 10 04 04-2 7744 a + c a + c 0403 1006 04-2 7744 a + c a + c 0403 10 12 04-2 7744 a + c+f a+c + f 0403 10 14 04-2 7744 a + c+f a + c + f 0403 10 16 04-2 7744 a + c + f a + c + f 0403 10 22 04-2 7744 a + c a + c 0403 10 24 04-2 7744 a + c a + c 0403 10 26 04-2 7744 a + c a + c 0403 10 32 04-2 7744 a + c + f a + c + f 0403 10 34 04-2 7744 a + c+f a + c+f 0403 10 36 04-2 7744 a + c + f a + c + f 0403 90 11 04-5 7093 10,233 17 933 04-5 7097 15,695 27 505 04-5 7223   0403 90 13 04-6 7098 10,233 17 933 04-6 7114 a + c a + c 04-6 7224   0403 90 19 04-2 7744 a + c a + c 0403 90 31 04-4 7089 d + f d + f 0403 90 33 04-2 7744 a + c + f a + c + f 0403 90 39 04-2 7744 a + c + f a + c+f No L 309/ 16 Official Journal of the European Communities 26 . 10 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additional Icode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 90 51 04-2 7744 a + c a + c 0403 90 53 04-2 7744 a+c a+c 0403 90 59 04-2 7744 a + c a + c 0403 90 61 04-2 7744 a+c+f a+c+f 0403 90 63 04-2 7744 a + c+f a+c + f 0403 90 69 04-2 7744 a + c + f a + c+f 0404 90 11 04-2 7744 a + c a + c 0404 90 13 04-2 7744 a + c a+c 0404 90 19 04-2 7744 a + c a+c 0404 90 31 04-2 7744 a + c a + c 0404 90 33 04-2 7744 a + c a+c 0404 90 39 04-2 7744 a + c a + c 0404 90 51 04-2 7744 a + c+f a + c + f 0404 90 53 04-2 7744 a+c + f a + c + f 0404 90 59 04-2 7744 a + c+f a + c+f 0404 90 91 04-2 7744 a + c + f a + c + f 0404 90 93 04-2 7744 a + c+f a + c+f 0404 90 99 04-2 7744 a + c+f a+c+f 0405 04-7 7118 9,048 15 856 04-7 7119 9,274 16 252 04-7 7134 13,129 23 009 04-7 7138 13,458 23 584 ¢ 04-7 7139 14,273 25 014 04-7 7154 14,630 25 639 04-7 7189 25,999 45 563 04-7 7193 26,649 46 702 04-7 7197 b x coef b x coef 04-7 7199 b x coef b x coef 04-7 7218 b x coef . b x coef 04-7 7225 b b 04-7 7281 b x coef b x coef 0406 10 20 04-8 7226   04-8 7227 19,515 34 199 04-8 7228 22,282 39 049 04-8 7229 13,416 23 512 04-8 7230 17,459 30 596 04-8 7231 6,098 10 687 04-8 7232 " 8,870 15 545 0406 10 80 04-8 7226   04-8 7228 22,282 39 049 04-8 7230 17,459 30 596 04-8 7232 8,870 15 545 0406 20 10   0406 20 90 04-9 7233 22,282 . 39 049 04-9 7234 30,213 52 947 26 . 10 . ^2 Official Journal of the European Communities No L 309/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpamBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit Greece Dr Ireland £ Irl France FFDM F1 Esc £ Pta  100 kg  0406 30 10 04-10 7235   04-10 7236 8,013 14 042 04-10 7237 11,752 20 596 04-10 7238 17,100 29 968 04-10 7239 20,279 35 539 0406 30 31 04-10 7235   04-10 7236 8,013 ' 14 042 04-10 7237 11,752 20 596 04-10 7238 17,100 29 968 0406 30 39 04-10 7235   04-10 7238 17,100 ' 29 968 04-10 7239 20,279 35 539 0406 30 90 20,279 35 539 0406 40 00 04-11 7240   04-11 7241 21,092 36 963 0406 90 11 04-12 7242 17,459 ¢ 30 596 04-12 7243   04-12 7244 19,515 34 199 04-12 7245 22,282 39 049 04-12 7246 13,416 23 512 04-12 7247 17,459 30 596 0406 90 13 04-13 7248   04-13 7250 26,078 45 702 0406 90 15 04-13 7248   04-13 7250 ¢ 26,078 45 702 0406 90 17 04-13 7248   04-13 7249 17,459 30 596 04-13 7250 26,078 45 702 0406 90 19   0406 90 21 04-14 7251   04-14 7252 23,897 i 41 879 0406 90 23 04-15 7254  '  04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 25 04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 27 04-15 7254 " .   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 v 23 512 No L 309/ 18 Official Journal of the European Communities 26 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr France FF Greece Dr Ireland £ Irl Spain Pta ¢ Italy Lit  100 kg  0406 90 27 04-15 7258 17,459 30 596 0406 90 29 04-15 7253 \   04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 31 04-15 7253  -  04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 33 04-15 7253   04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 . 23 512 04-15 7258 17,459 30 596 0406 90 35 04-16 7259   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 37 04-16 7259   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 39 04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 -7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 50 04-15 7253   04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 61   0406 90 63   0406 90 69 30,213 52 947 0406 90 73 04-16 7259   04-16 7274 19,515 34 199 26. 10 . 92 Official Journal of the European Communities No L 309/ 19 Positive Negative Denmark France Greece Ireland Spain CN code Table Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg ItalyAdditional code DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  100 kg  0406 90 73 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 75 04-16 7259  .  04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 77 04-16 7259   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 79 04-16 7259   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 , 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 81 04-16 7259   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 . 30 596 0406 90 85 04-16 7259 ¢   04-16 7274 19,515 34 199 04-16 7277 22,282 39 049 04-16 7278 13,416 23 512 04-16 7279 17,459 30 596 0406 90 89 04-15 7253   04-15 7254   04-15 7255 19,515 34 199 04-15 7256 22,282 39 049 04-15 7257 13,416 23 512 04-15 7258 17,459 30 596 0406 90 93 04-8 7226   04-8 7231 6,098 10 687 04-8 7232 8,870 15 545 0406 90 99 04-8 7226   04-8 7228 22,282 39 049 04-8 7230 17,459 30 596 04-8 7232 8,870 15 545 2309 10 15 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 No L 309/20 Official Journal of the European Communities 26 . 10. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 10 15 23-14 7557 8,355 14 642 23-14 7558 ' 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 ' 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 , 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 10 19 23-14 7553 1,989 3 486 23-14 7554 3,978 ' 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 10 39 23-14 v 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 26 . 10 . 92 Official Journal of the European Communities No L 309/21 Positive Negative Germany Portugal Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Esc £ Pta  100 kg  2309 10 39 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 10 59 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 10 70 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 No L 309/22 Official Journal of the European Communities 26 . 10 . 92 Positive Negative Germany Portugal Spam CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Esc £ Pta  100 kg  2309 10 70 23-14 7885   2309 90 35 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 ' 14 642 ' 23-14 7558 8,952 15 687 23-14 7559 ' 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 ¢ 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 90 39 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 90 49 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 26. 10 . 92 Official Journal of the European Communities No L 309/23 Positive ' Negative. Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ li ­ ra  100 kg  2309 90 49 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885   2309 90 59 23-14 7553 1,989 3 486 23-14 7554 3,978 ' 6 972 23-14 7555 5,968 10 458 23-14 7556 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 - 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885 '   2309 90 70 23-14 7553 1,989 3 486 23-14 7554 3,978 6 972 23-14 7555 5,968 10 458 23-14 7556 - 7,460 13 073 23-14 7557 8,355 14 642 23-14 7558 8,952 15 687 23-14 7559 0,296 518 23-14 7569 0,592 1 037 23-14 7573 , 0,888 1 555 23-14 7574 1,109 1 944 23-14 7577 1,243 2 178 23-14 7578 1,331 2 333 23-14 7579 3,139 5 501 No L 309/24 Official Journal of the European Communities 26.10.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Bfrs/Lfrs Italy Lit Greece Dr Ireland £ Irl Denmark Dkr ¢ France FFDM Fl Esc £ Pta  100 kg  2309 90 70 23-14 7580 6,278 11 002 23-14 7581 9,417 16 503 23-14 7582 11,771 20 629 23-14 7583 13,184 23 104 23-14 7584 14,125 24 754 23-14 7885    % milk fat/ 100 kg product  a 0,290 508 b 0,318 558  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c 0,134 235  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d ' 0,157 275  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,012 21  °/o sucrose/ 100 kg product  f 0,053 93 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 26 . 10 . 92 Official Journal of the European Communities No L 309/25 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (V 6 390 22-5 7432 (2) 6 390 22-5 7434 (') 275 22-5 7587 (2) 6 390 22-5 7588 (') 275 2204 21 29 22-6 7438 (2) 4 477 22-6 7439 (*) 4 477 22-6 7441 ( l) 275 22-6 7589 (2) 4 477 22-6 7590 (') 275 2204 21 35 22-8 7449 (2) 6 390 22-8 7451 (') 275 22-8 7591 O 6 390 22-8 7592 (') 275 . 2204 21 39 22-9 7455 (2), 4 477 22-9 7457 (') 275 22-9 7593 (2) 4 477 22-9 7594 (l) 275 2204 29 10 22-3 7426 (') 275 2204 29 25 22-11 7478 (2) 6 390 22-11 7479 O 6 390 22-11 7480 (2) 6 390 22-11 7481 (2) 6 390 22-11 7483 C) 275 22-11 7595 (2) 6 390 22-11 7596 C) 275 2204 29 29 22-12 7487 (2) 4 477 22-12 7488 (2) 4 477 22-12 7490 C) . 275 22-12 7597 (2) 4 477 22-12 7598 (') 275 2204 29 35 22-14 7498 (2) 6 390 22-14 7499 (2) 6 390 22-14 7518 (') 275 22-14 7599 (2) 6 390 No L 309/26 Official Journal of the European Communities 26 . 10 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fl Esc ' £ Bfrs/Lfrs Dkr Lit FF . Dr. £ Irl Pta 2204 29 35 22-14 . 7614 (') 275 2204 29 39 22-15 7524 (J) 4 477 22-15 7526 (') 275 22-15 7618 O 4 477 22-15 7619 (') ¢ 275 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). (&gt;) hi . 26 . 10 . 92 Official Journal of the European Communities No L -309/27 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri Pta  100 kg  1701 11 10 17-5 7334 . (') 4,430 7 764 17-5 7335 4,430 7 764 1701 11 90 17-5 7334 0) 4,430 7 764 17-5 7335 4,430 7 764 1701 12 10 17-5 7334 (') 4,430 7 764 17-5 7335 4,430 7 764 1701 12 90 17-5 7334 ( l) 4,430 7 764 17-5 ' 7335 4,430 7 764 1701 91 00 17-6 7337 (2) 5,318 9 321 1701 99' 10 17-7 7340 5,318 9 321 1701 9990 17-7 7340 5,318 9 321  100 kg of dry matter  1702 30 10 17-8 7341 5,318 9 321 1702 40 10 17-8 7341 5,318 9321 1702 60 10 17-8 7341 5,318 9 321  % sucrose content and 100 kg net  1702 60 90 17-10 7345 . (J) 0,0532 ' 93,21 17-10 7346 O 0,0532 93,21 17-10 7347 0 0,0532 93,21  100 kg of dry matter  1702 90 30 17-8 7341 5,318 9 321  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (5) 0,0532 93,21 17-11 7350 (') 0,0532 93,21 17-11 7351 C) 0,0532 93,21 1702 90 71 17-12 7353 (J) 0,0532 . 93,21 1702 90 90 17-10 7345 ( ») 0,0532 93,21 17-10 7346 (J) 0,0532 93,21 17-10 7347 (J) 0,0532 93,21  100 kg of dry matter  2106 90 30 21-5 7419 5,318 9 321  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (') 0,0532 93,21 21-6 7424 (J) 0,0532 93,21 21-6 7425 0) ' 0,0532 93,21 No L 309/28 Official journal of the European Communities 26 . 10 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J ) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . / 26. 10 . 92 Official Journal of the European Communities No L 309/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 10 51 14,126 24 755 0403 10 53 15,710 27 538 0403 10 59 22,242 38 979 0403 10 91  -  0403 10 93   0403 10 99 3,528 6 183 0403 90 71 14,126 24 755 0403 90 73 15,710 27 538 0403 90 79 22,242 38 979 0403 90 91   0403 90 93   0403 90 99 3,528 6 183 1517 10 10 3,598 6 305 1517 90 10 3,598 6 305 1704 10 11 3,167 5 552 1704 10 19 3,167 5 552 1704 10 91 3,559 6 238 1704 10 99 3,559 6 238 1704 90 51 17-1 * 1704 90 55 17-4 » 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632   1704 90 99 17-3 * 17-3 7632   1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 » 1806 32 90 18-5 * 18-5 7832 5,535 9 702 1806 90 11 18-4 * No L 309/30 Official Journal of the European Communities 26 . 10 . 92 Positive Negative CN code Table \dditionacode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632   1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10   1902 11 90   1902 19 11   1902 19 19   1902 19 90   1902 40 10   1903 00 00   1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3 1   19-3 7633 3,079  19-3 7634 4,084 7 157 1905 90 40 19-1 » 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 » 2101 20 90 21-2 * 2105 00 10 2,610  2105 00 91 21-3 6585 3,798 6 658 21-3 7585 4,570 8 012 2105 00 99 21-4 6586 5,281 9 255 21-4 7586 6,456 11 316 2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001   21-1 7002   21-1 7003   21-1 7004  Official Journal of the European Communities No L 309/3126 . 10 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spam CN code Tab e Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2106 90 99 21-1 7635   21-1 7636  ,  21-1 7637 3,111 5 453 21-1 7642 4,451 7 802 2905 44 11   2905 44 19 4,308 7 550 2905 44 91 3,195 5 599 2905 44 99 6,126 10 738 3505 10 10 2,465  3505 10 90 2,465  ' 3823 60 11   3823 60 19 4,308 7 550 3823 60 91 3,195 5 599 3823 60 99 6,126 10 738  7001 '    7002    7003 3,111 5 453  7004 4,451 7 802  7005    7006    7007 2,728   7008 3,685 6 459  7009 5,025 8 808  7010    7011    7012 3,380 5 923  7013 4,337 7 601  7015    7016 3,079   7017 4,084 7 157  7020    7021 3,127 5 479  7022 * 4,132 7 241  7023 5,089 8 919  7024 6,429 1 1 268  7025 2,552   7026 3,701 6 485  7027 4,706 8 247  7028 5,663 9 925  7029 . 7,003 12 274  7030 3,204 5 614  7031 4,353 7 627  7032 5,358 9 389  7033 6,315 11 067  ¢ 7035 3,908 6 848 26 . 10 . 92No L 309/32 Official Journal of the European Communities Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  100 kg  7036 - 5,057 8 861 7037 6,062 10 623 7040 5,933 10 397 7041 7,082 12 410 7042 8,087 14 172 7043 9,044 15 850 7044 10,384 18 199 7045 6,507 11 403 7046 7,656 - 13 416 7047 8,661 15 178 7048 9,618 16 856 7049 , 10,958 19 205 7050 7,159 12 545 7051 8,308 14 558 7052 9,313 16 320 7053 10,270 17 998 7055 7,863 13 779 7056 9,012 15 792 7057 10,017 17 554 7060 10,594 18 566 7061 11,743 20 579 7062 12,748 22 341 7063 13,705 24 019 7064 15,045 26 368 7065 11,168 19 572 7066 12,317 21 585 7067 13,322 23 347 7068 14,279 25 025 7069 15,619 27 374 7070 11,820 20 714 7071 12,969 22 727 7072 13,974 24 489 7073 14,931 26 167 7075 &gt; 12,524 21 948 7076 13,673 , 23 961 7077 14,678 25 723 7080 20,623 36 142 7081 21,772 38 155 7082 22,777 39 917 7083 23,734 41 595 7084 25,074 43 944 7085 21,197 37 148 7086 22,346 39 161 7087 23,351 40 923 7088 24,308 42 601 26 . 10 . 92 Official Journal of the European Communities No L 309/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7090 21,849 38 290 7091 22,998 40 303 7092 24,003 42 065 7095 22,553 39 524 7096 23,702 41 537 7100 O   7101 (l)   ¢  7102 C) 2,874  7103 (') 3,831 6 714 7104 C) , 5,171 9 063 7105 (')  . 7106 ( i) _ _ 7107 (*) 3,448 6 042 7108 O 4,405 7 720 7109 O 5,745 10 069 7110 (')   7111 (*) 3,095 5 422 7112 (') 4,100 7 184 7113 (') 5,057 8 862 7115 (') 2,650  7116 (l) 3,799 6 656 7117 O 4,804 8 418 7120 (') 2,698  7121 (') 3,847 6 740 7122 O 4,852 8 502 7123 (') 5,809 10 180 7124 (') 7,149 12 529 7125 (') 3,272 5 733 7126 (') 4,421 7 746 7127 O 5,426 9 508 7128 C) 6,383 11 186 7129 (') 7,723 13 535 7130 (') 3,924 6 875 7131 ( l) 5,073 8 888 7132 (') 6,078 10 650 7133 (') 7,035 12 328 7135 ( l) 4,628 8 109 7136 (') 5,777 10 122 7137 (') 6,782 11 884 7140 (') 6,653 11 658 7141 (') 7,802 13 671 7142 (') 8,807 15 433 7143 (') 9,764 17 111 7144 O 11,104 19 460 7145 (l) 7,227 12 664 No L 309/34 Official Journal of the European Communities 26 . 10 . 92 I \ II Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7146 O 8,376 14 677 7147 (') 9,381 16 439 7148 0) 10,338 18 117 7149 (') 11,678 20 466 7150 (') - 7,879 13 806 7151 ( l) 9,028 15 819 7152 O 10,033 17 581 7153 O 10,990 19 259 7155 0) 8,583 15 040 7156 (') 9,732 17 053 7157 O 10,737 18 815 7160 O 11,314 19 827 7161 (') 12,463 21 840 7162 ( ») 13,468 23 602 7163 C) 14,425 25 280 7164 (') 15,765 27 629 7165 (') 11,888 20 833 7166 0) 13,037 22 846 7167 O 14,042 24 608 7168 ( ») 14,999 26 286 7169 ( l ) 16,339 28 635 7170 (') 12,540 21 975 7171 C) 13,689 23 988 7172 (') 14,694 25 750 7173 (') 15,651 27 428 7175 , (') 13,244 23 209 7176 (') 14,393 25 222 7177 0 15,398 26 984 7180 O 21,343 37 403 7181 ( ! ) 22,492 39 416 7182 (') 23,497 41 178 7183 0) 24,454 42 856 7185 C) 21,917 38 409 7186 0) 23,066 40 422 7187 C) 24,071 42 184 7188 0 25,028 " 43 862 7190 . O 22,569 39 551 7191 O *23,718 41 564 7192 (') 24,723 43 326 7195 0) 23,273 40 785 7196 (') 24,422 42 798 7200 0) 4,837 8 479 7201 O 5,986 10 492 7202 (') 6,991 12 254 7203 H 7,948 13 932 26 . 10 . 92 Official Journal of the European Communities No L 309/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl ­ Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7204 ( ») 9,288 16 281 . 7205 C) 5,411 9 485 7206 (')' 6,560 11 498 7207 (') 7,565 13 260 7208 (') 8,522 14 938 7209 O 9,862 17 287 7210 O 6,063 10 627 7211 (') 7,212 12 640 7212 O 8,217 14 402 7213 (') 9,174 16 080 7215 (') 6,767 11 861 7216 O 7,916 13 874 7217 (') 8,921 15 636 7220 0) 7,471 13 095 7221 (') 8,620 15 108 7260 O 11,468 20 098 7261 O 12,617 22 111 7262 (') 13,622 23 873 7263 O 14,579 25 551 7264 C) 15,919 27 900 7265 0 12,042 21 104 7266 0) 13,191 23 117 7267 O , 14,196 24 879 7268 (') 15,153 26 557 7269 O 16,493 28 906 7270 C) 12,694 22 246 7271 O 13,843 24 259 7272 (') 14,848 26 021 7273 0) 15,805 27 699 7275 O 13,398 23 480 7276 (') 1 14,547 25 493 7300 0) 6,440 11 287 7301 O 7,589 13 300 7302 (') 8,594 15 062 7303 (') 9,551 16 740 7304 (') 10,891 19 089 7305 O 7,014 12 293 7306 O 8,163 14 306 7307 O 9,168 16 068 7308 (') 10,125 17 746 7309 (') 11,465 20 095 7310 O 7,666 13 435 7311 C) 8,815 15 448 7312 O 9,820 17 210 7313 ( l) 10,777 18 888 No L 309/36 Official Journal of the European Communities 26 . 10 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7315 C) 8,370 14 669 7316 (') 9,519 16 682 7317 - (*) 10,524 1 18 444 7320 O 9,074 15 903 7321 (') , 10,223 17 916 7360 O 12,427 21 779 7361 (') 13,576 23 792 7362 0) 14,581 25 554 7363 0) , 15,538 27 232 7364 C) 16,878 29 581 7365 0 13,001 22 785 7366 (') 14,150 24 798 7367 (') 15,155 26 560 7368 (') 16,112 28 238 7369 (') 17,452 30 587 7370 O 13,653 23 927 7371 O 14,802 25 940 7372 O 15,807 27 702 7373 (') 16,764 29 380 7375 O 14,357 25 161 7376 0 15,506 27 174 7378 O 15,061 26 395 7400 C) 8,026 14 069 7401 (') 9,175 16 082 7402 O 10,180 17 844 7403 ' 0) 11,137 19 522 7404 0) 12,477 21 871 7405 0) 8,600 15 075 7406 (') 9,749 17 088 7407 (') 10,754 18 850 7408 (') 11,711 20 528 7409 (') 13,051 22 877 7410 (') 9,252 16 217 7411 C) 10,401 18 230 7412 ( ! ) 11,406 19 992 7413 0) 12,363 21 670 7415 C) 9,956 17 451 7416 C) 11,105 19 464 7417 (') 12,110 21 226 7420 (') 10,660 18 685 7421 (') 11,809 20 698 7460 (') 13,246 23 212 7461 ( l) 14,395 25 225 7462 0) 15,400 26 987 7463 0) 16,357 28 665 26. 10 . 92 Official Journal of the European Communities No L 309/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7464 O 17,697 31 014 7465 0) 13,820 24 218 7466 O 14,969 26 231 7467 O 15,974 27 993 7468 O 16,931 29 671 7470 0) 14,472 25 360 7471 (') 15,621 27 373 7472 0 16,626 29 135 7475 O 15,176 26 594 7476 0) 16,325 28 607 7500 0) 9,278 16 262 7501 0) 10,427 18 275 7502 . O 11,432 20 037 7503 0 12,389 21 715 7504 (') 13,729 24 064 7505 (') 9,852 17 268 7506 (') 11,001 19 281 7507 O 12,006 21 043 7508 0) 12,963 . 22 721 7509 (') 14,303 25 070 7510 C) 10,504 18 410 7511 C) 11,653 . 20 423 7512 O 12,658 22 185 7513 0) 13,615 23 863 7515 O 11,208 19 644 . 7516 0) 12,357 21 657 7517 0) 13,362 23 419 7520 (') 11,912 20878 7521 0 13,061 22 891 7560 0) 13,979 24 496 7561 0) 15,693 27 500 7562 O 16,133 28 271 7563 C) 17,090 29 949 7564 O 18,430 32 298 7565 C) 14,553 25 502 7566 (') 15,702 27 515 7567 O 16,707 29 277 7568 0) 17,664 30 955 7570 (') 15,205 26 644 7571 (') 16,354 28 657 7572 C) 17,359 30 419 7575 (') 15,909 27 878 7576 (') 17,058 29 891 7600 (') 14,018 24 566 7601 n 1 VI 67 26 579 ¢ No L 309/38 Official Journal of the European Communities 26 . 10 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7602 (') 16,172 28 341 7603 (') 17,129 30 019 7604 (') 18,469 ' 32 368 7605 0) 14,592 25 572 7606 C) 15,741 27 585 7607 (') 16,746 29 347 7608 C) 17,703 31 025 7609 (') 19,043 33 374 7610 (') 15,244 26 714 7611 C) 16,393 28 727 7612 O 17,398 30 489 7613 (') 18,355 32 167 7615 (') 15,948 27 948 7616 (l) 17,097 29 961 7620 (') 16,652 29 182 7700 (') ' 16,161 28 321 7701 C) 17,310 30 334 7702 (') 18,315 32 096 7703 0) 19,272 33 774 7705 C) 16,735 29 327 7706 (') 17,884 31 340 7707 ( l) 18,889 33 102 7708 (') 19,846 34 780 7710 0) 17,387 30 469 7711 O 18,536 32 482 7712 0 19,541 34 244 , 7715 H 18,091 31 703 7716 (') 19,240 33 716 7720 0 15,110 26 480 7721 C) 16,259 28 493 . 7722 (') 17,264 30 255 7723 0) 18,221 31 933 7725 (') 15,684 27 486 7726 0) 16,833 29 499 7727 C) 17,838 31 261 7728 ( l) 18,795 32 939 7730 (') 16,336 28 628 7731 (') 17,485 30 641 7732 (') 18,490 32 403 7735 (') &lt; 17,040 29 862 7736 C) 18,189 31 875 7740 (') 19,427 34 046 7741 (') 20,576 36 059 7742 (') 21,581 37 821 7745 0 20,001 35 052 26 . 10 . 92 Official Journal of the European Communities No L 309/39 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France , Greece Ireland Spain DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7746 Q 21,150 37 065 7747 (') 22,155 38 827 7750 0) 20,653 36 194 7751 0) ' 21,802 38 207 7758 2,634 «  7759 3,783 6 629 7760 O 23,744 41 611 7761 C) 24,893 43 624 7762 0) 25,898 45 386 7765 (') 24,318 42 617 7766 (') 25,467 44 630 7768 4,612 8 082 7769 5,761 10 095 7770 0) 24,970 43 759 7771 C) 26,119 45 772 7778 8,567 15 013 7779 9,716 17 026 7780 0) 28,061 49 177 7781 O 29,210 51 190 7785 (') 28,635 , 50 183 7786 (') 29,784 52 196 7788 13,228 23 182 7789 14,377 25 195 7798 0) 3,354 5 877 7799 0) 4,503 7 890 7800 29,381 51 489 7801 30,530 53 502 7802 31,535 55 264 7805 29,955 52 495 7806 31,104 54 508 7807 32,109 56 270 7808 (') 5,332 9 343 7809 C) 6,481 11 356 7810 ' 30,607 53 637 7811 31,756 55 650 7818 (') 9,287 16 274 7819 (') 10,436 18 287 7820 (') 30,101 52 750 7821 C) 31,250 54 763 7822 0) 32,255 56 525 7825 (') 30,675 53 756 7826 O 31,824 55 769 - 7827 C) 32,829 57 531 7828 (') 13,948 24 443 7829 (') 15,097 26 456 No L 309/40 Official Journal of the European Communities 26. 10 . 92 Positive ------ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain ¢ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7830 0) 31,327 54 898 7831 O 32,476 56 911 7838 (') 14,102 24 714 7840 0   7841 (') 2,588  7842 0) ' 3,593 6 297 7843 (') 4,550 7 975 7844 (') 5,890 10 324 7845 (')   7846 O 3,162 5 541 7847 O 4,167 7 303 7848 (') 5,124 8 981 7849 O 6,464 11 330 7850 (') 2,665  7851 O 3,814 6 683 7852 0) 4,819 8 445 7853 C) 5,776 10 123 7855 O 3,369 5 904 7856 O 4,518 7 917 7857 (') 5,523 9 679 7858 (') 4,073 7 138 7859 O ^ 5,222 9 151 7860 O   7861 (') 3,547 6 216 7862 C) 4,552 7 978 7863 O 5,509 9 656 7864 O 6,849 12 005 7865 O 2,972  7866 (') 4,121 7 222 7867 O 5,126 8 984 7868 O 6,083 v 10 662 7869 (l ) 7,423 13 011 7870 C) 3,624 6 351 7871 (') 4,773 8 364 7872 O 5,778 10 126 7873 (') 6,735 11 804 7875 (') 4,328 7 585 7876 O . 5,477 9 598 7877 O 6,482 11 360 7878 O 5,032 8 819 7879 0) 6,181 10 832 7900 (') 3,358 5 884 7901 (') 4,507 7 897 7902 0) 5,512 9 659 7903 (l ) 6,469 11 337 26 . 10 . 92 Official Journal of the European Communities No L 309/41 I II Positive \ Negative CN code Table Additionalcode Notes ' Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain ll DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7904 (') 7,809" 13 686 7905 O 3,932 6 890 7906 (') 5,081 8 903 7907 (l) 6,086 10 665 7908 C) 7,043 12 343 7909 O 8,383 14 692 7910 (') 4,584 8 032 7911 O 4 5,733 10 045 7912 (') 6,738 11 807 7913 (') 7,695 13 485 7915 (') 5,288 9 266 7916 O 6,437 11 279 7917 O 7,442 13 041 7918 (') 5,992 10 500 7919 (') 7,141 12 513 7940 (') 4,797 8 406 7941 0) 5,946 10 419 7942 O 6,951 12 181 7943 O 7,908 13 859 7944 (') 9,248 16 208 7945 (') 5,371 9 412 7946 0) 6,520 11 425 7947 (') 7,525 13 187 7948 0) 8,482 14 865 7949 0) 9,822 17 214 7950 C) 6,023 10 554 7951 (') 7,172 12 567 7952 (') 8,177 14 329 7953 (l) 9,134 16 007 7955 0) 6,727 11 788 7956 (') 7,876 13 801 7957 0) 8,881 15 563 7958 (') 7,431 13 022 . 7959 (') 8,580 15 035 7960 (') 6,955 12 189 7961 (') 8,104 14 202 7962 (') 9,109 15 964 7963 O 10,066 17 642 7964 C) 11,406 19 991 7965 0) 7,529 13 195 7966 (') 8,678 15 208 7967 . C) 9,683 16 970 7968 (f) 10,640 18 648 7969 (') 11,980 20 997 7970 C) 8,181 14 337 26 . 10 . 92No L 309/42 Official Journal of the European Communities I t I Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7971 0) 9,330 16 350 7972 C) 10,335 18 112 7973 0) 11,292 19 790 7975 (') 8,885 15 571 7976 (') 10,034 17 584 7977 O 11,039 19 346 7978 0) 9,589 16 805 7979 (') 10,738 18 818 7980 O 10,793 18 914 7981 0) 11,942 20 927 7982 (') 12,947 22 689 7983 (') 13,904 24 367 7984 (') 15,244 26 716 7985 0) 11,367 19 920 7986 O 12,516 21 933 7987 , O 13,521 s 23 695 7988 (') 14,478 25 373 7990 (') 12,019 21 062 7991 0) 13,168 23 075 7992 (') 14,173 24 837 7995 (') 12,723 22 296 7996 (') 13,872 24 309 Amounts to be deducted 51 xx 0,349 612 52xx 0,737 1 293 53xx 1,179 2 068 54xx 1,629 2 859 55xx 2,323 4 077 56xx 3,369 5 911 570x 5,228 9 173 571x 5,228 9 173 572x 7,319 12 842 573x 7,319 12 842 574x 9,410 16 511 5750 9,410 16 511 5751 9,410 16 511 5760 11,501 20 180 5761 11,501 20 180 5762 11,501 20 180 5765 11,501 20 180 5766 11,501 20 180 5770 11,501 20 180 5771 11,501 20 180 26 . 10 . 92 Official Journal of the European Communities No L 309/43 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  5780 13,592 23 850 5781 13,592 23 850 5785 13,592 23 850 5786 13,592 23 850 579x 0,349 612 5808 0,349 612 5809 0,349 612 5818 0,349 612 5819 0,349 612 582x 0,349 612 5830 0,349 612 5831 0,349 612 5838 0,737 1 293 584x 0,737 1 293 585x 0,737 1 293 586x 1,179 2 068 587x , 1,179 2 068 590x 1,629 2 859 591x 1,629 2 859 594x 2,323 4 077 595x . 2,323 4 077 ' 596x 3,369 5 911 597x 3,369 5 911 598x 5,228 9 173 599x 5,228 9 173 Amounts to be deducted 61xx 0,318 557 62xx 0,671 1 178 63xx 1,074 1 884 64xx 1,484 2 605 65xx 2,117 3 714 66xx 3,069 5 386 670x 4,763 8 358 671x 4,763 8 358 672x 6,668 11 701 673x 6,668 11 701 674x 8,573 15 044 6750 8,573 15 044 6751 8,573 15 044 6760 10,478 18 387 6761 10,478 18 387 6762 10,478 18 387 6765 10,478 18 387 No L 309/44 Official Journal of the European Communities 26 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain || DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  6766 10,478 18 387 6770 10,478 18 387 6771 10,478 18 387 6780 12,384 21 730 6781 12,384 21 730 6785 12,384 21 730 6786 12,384 21 730 679x 0,318 557 6808 0,318 557 6809 0,318 557 6818 0,318 557 6819 0,318 557 682x 0,318 557 6830 0,318 557 6831 ' 0,318 557 6838 0,671 1 178 684x 0,671 1 178 68 5x , 0,671 1 178 686x 1,074 1 884 687x 1,074 1 884 690x 1,484 2 605 691x 1,484 2 605 694x 2,117 3 714 695x 2,117 3 714 696x 3,069 5 386 697x 3,069 5 386 698x 4,763 8 358 699x 4 7h\ 8 358 26 . 10 . 92 Official Journal of the European Communities No L 309/45 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the consents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/ invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 °/o purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose , together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 309/46 Official Journal of the European Communities 26 . 10 . 92 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg 2007 91 10 20-4 7385 2,659 2007 99 10 20-5 7387 2,659 2007 99 31 20-5 7387 2,659 2007 99 33 20-5 7387 2,659 2007 99 35 20-5 7387 2,659 2007 99 39 20-5 7387 2,659 26. 10 . 92 Official Journal of the European Communities No L 309/47 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1509 10 10 15-1 7298 5,059 3 486 15-1 7299 5,059 3 486 15-1 7314 3,661 2 522 1509 10 90 15-2 7709 5,657 3 897 15-2 7713 4,259 2 934 15-2 7714 4,259 2 934 1509 90 00 15-3 7717 5,565 3 834 15-3 7718 4,167 2 871 15-3 7719 4,167 2 871 1510 00 10 15-4 7724 2,140 1 474 15-4 7729 2,140 1 474 15-4 7733 0,742 511 1510 00 90 15-5 7734 2,611 1 799 15-5 7737 1,212 835 15-5 7738 1,212 835 26 . 10 . 92No L 309/48 Official Journal of the European Communities ANNEX II Monetary coefficients Member State Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,117   1,093    1,035  Milk and milk products   1,117   1,093    1,035  Pigmeat   1,045   1,020   Sugar   1,117   1,093  1,037  Cereals   1,117   1,093  1,037  Eggs and poultry and albumins   1,082   1,058     Wine  1,058   1,010   Processed products (Regulation (EEC) No 3033 /80):  to be applied to charges '   1,117   1,093    1,035  to be applied to refunds :  cereals   1,117   1,093    1,037   milk   1,117   1,093    1,035   sugar   1,117   1,093    1,037  Jams and marmalades (Regulation (EEC) No 426/86)   1,117         Olive oil sector   1,032   1,010  1,010 